            Case 3:18-cv-01940-MO           Document 1-1 Filed 11/07/18         Page 1 of 38
                                           7/13/2018 12:37 PM
                                               18CV29761




 1

 2

 3

 4                     IN THE CIRCUIT COURT OF THE STATE OF OREGON

 5                               FOR THE COUNTY OF MULTNOMAH

 6   JAMAICA IMANI-NELSON, an individual;                  Case No.
     and JASON NELSON, an individual,
 7                                                         COMPLAINT (ORS 652.200 - Failure to
                   Plaintiffs,                             Pay Wages; ORS 653.261 - Failure to Pay
 8                                                         Overtime Wages; ORS 652.150 - Failure to
            v.                                             Pay Wages on Termination of Employment)
 9
     EMPOWERMENT CLINIC INC., an Oregon                    PRAYER: $323,770.00
10   nonprofit corporation; and MICHAEL                    FEE AUTHORITY: ORS 21.160(1)(c)
     BRAXTON, an individual,
11                                                         NOT SUBJECT TO MANDATORY
                   Defendants.                             ARBITRATION
12

13

14          For their complaint against Defendants Empowerment Clinic Inc. (“ECI”) and Michael

15   Braxton (“Braxton”) Plaintiffs Jamaica Imani-Nelson (“Ms. Imani-Nelson”) and Jason Nelson

16   (“Mr. Nelson”) allege as follows:

17                                          PARTIES/VENUE

18                                                    1.

19          Ms. Imani-Nelson is a resident of Portland, Multnomah County, Oregon.

20                                                    2.

21          Mr. Nelson is a resident of Portland, Multnomah County, Oregon.

22                                                    3.

23          Defendant ECI is an Oregon nonprofit corporation with its principal place of business in

24   Portland, Multnomah County, Oregon.

25   ///

26   ///


     Page 1 - COMPLAINT                                                        Exhibit A, page 1 of 11
                                         HKM EMPLOYMENT A TTORNEYS LLP
                                              1607 NE 41ST AVENUE
                                              PORTLAND, OR 97232
                                                 503-400-7423
             Case 3:18-cv-01940-MO         Document 1-1        Filed 11/07/18    Page 2 of 38




 1                                                   4.

 2          Defendant Braxton is an individual residing in Portland, Washington County, Oregon.

 3                                                   5.

 4          At all material times, Defendant Braxton supervised Plaintiffs’ work.

 5                                                   6.

 6          Venue is appropriate in Multnomah County because Defendant ECI has an office for the

 7   transaction of business in Multnomah County, conducts regular and sustained business activities

 8   in Multnomah County, and much of the alleged wrongful conduct giving rise to the causes of

 9   action in this case took place in Multnomah County.

10                                                FACTS

11                                       Plaintiff Jason Nelson

12                                                   7.

13          Defendants hired Mr. Nelson on or about February 2016 as a Certified Recovery Mentor

14   and DUII Facilitator/Counselor. Mr. Nelson was not paid any compensation for his work from

15   February 2016 to September 2016 because Defendants erroneously classified him as an “intern.”

16                                                   8.

17          Mr. Nelson ran DUII groups, performed individual counseling and group counseling

18   without any supervision. He also attended mandatory staff meetings,

19                                                   9.

20          From February 2016 through September 2016, Mr. Nelson worked as a misclassified

21   intern/trainee for the benefit of Defendants for an average of 70-80 hours per week. His work for

22   Defendants was not educational and he performed the same work as paid workers for

23   Defendants.

24   ///

25   ///

26   ///


     Page 2 - COMPLAINT                                                         Exhibit A, page 2 of 11
                                        HKM EMPLOYMENT A TTORNEYS LLP
                                             1607 NE 41ST AVENUE
                                             PORTLAND, OR 97232
                                                503-400-7423
             Case 3:18-cv-01940-MO         Document 1-1         Filed 11/07/18    Page 3 of 38




 1                                                    10.

 2           Defendants owed Mr. Nelson $17 per hour of regular work and $25.50 for all hours

 3   worked he over 40 in a week. Defendants failed to pay Mr. Nelson any wages from February

 4   2016 through July 2017 due to his misclassification as an intern.

 5                                                    11.

 6           On or about September 2016, Defendants hired Mr. Nelson as alcohol and drug counselor

 7   and recovery mentor, but none of his duties changed from when he was classified as an

 8   intern/trainee.

 9                                                    12.

10           Mr. Nelson was misclassified as an independent contractor. Defendants required his

11   attendance at mandatory staff meetings and weekly trainings, directed his work, purchased his

12   business cards, provided and furnished his office at ECI, provided his equipment, inspected his

13   work, and insured his work.

14                                                    13.

15           From September 2016 through August 28, 2017, Mr. Nelson demonstrated a hard work

16   ethic and worked for the benefit of Defendants for an average of 70-80 hours per week.

17                                                    14.

18           Defendants owe Mr. Nelson Jason $17 per hour of regular work and $25.50 for all hours

19   worked he over 40 in a week. Defendants did not pay Mr. Nelson all wages due for his hours.

20                                                    15.

21           As a result of his misclassification as an independent contractor, Mr. Nelson was

22   underpaid for his regular hours and Defendants failed to pay overtime for hours he worked for

23   Defendants’ benefit in excess of 40 hours per week.

24   ///

25   ///

26   ///


     Page 3 - COMPLAINT                                                          Exhibit A, page 3 of 11
                                         HKM EMPLOYMENT A TTORNEYS LLP
                                              1607 NE 41ST AVENUE
                                              PORTLAND, OR 97232
                                                 503-400-7423
             Case 3:18-cv-01940-MO         Document 1-1        Filed 11/07/18    Page 4 of 38




 1                                  Plaintiff Jamaica Imani-Nelson

 2                                                   16.

 3          On or about June 16, 2016, Defendants hired Ms. Imani-Nelson as an as alcohol and drug

 4   counselor and recovery mentor. Defendants erroneously classified her as an independent

 5   contractor.

 6                                                   17.

 7          Defendant paid wages to Ms. Imani-Nelson personally.

 8                                                   18.

 9          Defendants required her attendance at mandatory staff meetings and weekly trainings,

10   directed her work, purchased her business cards, provided and furnished her office at ECI,

11   provided her equipment, inspected her work, and insured her work.

12                                                   19.

13          From June 2016 through July 2, 2017, Ms. Imani-Nelson demonstrated a hard work ethic

14   and worked for the benefit of Defendants for an average of 70-90 hours per week.

15                                                   20.

16          Defendants owed Ms. Imani-Nelson $18.50 per hour of regular work and $27.75 for all

17   hours worked she over 40 in a week. Defendants did not pay Ms. Imani-Nelson all wages due

18   for her hours.

19                                                   21.

20          As a result of her misclassification as an independent contractor, Ms. Imani-Nelson was

21   underpaid for her regular hours and Defendants failed to pay overtime for hours she worked for

22   Defendants’ benefit in excess of 40 hours per week.

23                                                   22.

24          Plaintiffs’ attorney sent a letter dated November 26, 2017 to Defendants’ attorney Micah

25   Fargey, demanding wages and penalties owed and providing reasonable notice that Plaintiffs will

26   seeks costs and attorney fees for unpaid wages.


     Page 4 - COMPLAINT                                                         Exhibit A, page 4 of 11
                                        HKM EMPLOYMENT A TTORNEYS LLP
                                             1607 NE 41ST AVENUE
                                             PORTLAND, OR 97232
                                                503-400-7423
               Case 3:18-cv-01940-MO         Document 1-1         Filed 11/07/18    Page 5 of 38




 1                                     FIRST CLAIM FOR RELIEF

 2                                 (ORS 652.200 - Failure to Pay Wages)

 3                                  (On behalf of Plaintiff Jason Nelson)

 4                                         (Against all Defendants)

 5                                                      23.

 6             Mr. Nelson realleges and incorporates paragraphs 1 through 22 as though fully set forth

 7   herein.

 8                                                      24.

 9             Defendants willfully failed to compensate Mr. Nelson for all hours he worked for the

10   benefit of Defendants.

11                                                      25.

12             On November 26, 2017, before filing this action, Mr. Nelson’s attorney gave Defendants

13   reasonable written notice of Mr. Nelson’s wage claim.

14                                                      26.

15             Mr. Nelson requests payment of said wages and imposition of penalty wages on

16   Defendants for the maximum thirty (30) day period provided by ORS 652.150 in the amount of

17   $4,400 or upon proof at the time of trial.

18                                                      27.

19             Mr. Nelson is entitled to recover her costs and attorney fees pursuant to ORS 652.200.

20                                    SECOND CLAIM FOR RELIEF

21                                 (ORS 652.200 - Failure to Pay Wages)

22                             (On behalf of Plaintiff Jamaica Imani-Nelson)

23                                         (Against all Defendants)

24                                                      28.

25             Ms. Imani-Nelson realleges and incorporates paragraphs 1 through 27 as though fully set

26   forth herein.


     Page 5 - COMPLAINT                                                            Exhibit A, page 5 of 11
                                           HKM EMPLOYMENT A TTORNEYS LLP
                                                1607 NE 41ST AVENUE
                                                PORTLAND, OR 97232
                                                   503-400-7423
               Case 3:18-cv-01940-MO         Document 1-1        Filed 11/07/18    Page 6 of 38




 1                                                     29.

 2             Defendants willfully failed to compensate Ms. Imani-Nelson for all hours she worked for

 3   the benefit of Defendants.

 4                                                     30.

 5             On November 26, 2017, before filing this action, Ms. Imani-Nelson’s attorney gave

 6   Defendants reasonable written notice of Ms. Imani-Nelson’s wage claim.

 7                                                     31.

 8             Ms. Imani-Nelson requests payment of said wages and imposition of penalty wages on

 9   Defendants for the maximum thirty (30) day period provided by ORS 652.150 in the amount of

10   $4,400, or upon proof at the time of trial.

11                                                     32.

12             Ms. Imani-Nelson is entitled to recover her costs and attorney fees pursuant to ORS

13   652.200.

14                                     THIRD CLAIM FOR RELIEF

15                            (ORS 653.261 - Failure to Pay Overtime Wages)

16                                  (On behalf of Plaintiff Jason Nelson)

17                                         (Against all Defendants)

18                                                     33.

19             Mr. Nelson realleges and incorporates paragraphs 1 through 32 as though fully set forth

20   herein.

21                                                     34.

22             In or about February 2016 through August 28, 2017, Mr. Nelson worked overtime hours

23   for the benefit of Defendants.

24                                                     35.

25             Defendants had actual and/or constructive knowledge of Mr. Nelson’s overtime and

26   willfully failed to pay him wages he was due.


     Page 6 - COMPLAINT                                                           Exhibit A, page 6 of 11
                                          HKM EMPLOYMENT A TTORNEYS LLP
                                               1607 NE 41ST AVENUE
                                               PORTLAND, OR 97232
                                                  503-400-7423
             Case 3:18-cv-01940-MO         Document 1-1         Filed 11/07/18    Page 7 of 38




 1                                                    36.

 2          Due to Defendants’ willful failure to pay wages, Mr. Nelson is entitled to liquidated

 3   damages in the amount of double his unpaid overtime.

 4                                                    37.

 5          On November 26, 2017, before filing this action, Mr. Nelson’s attorney gave Defendants

 6   reasonable written notice of his wage claim.

 7                                                    38.

 8          Mr. Nelson is entitled to recover his costs and attorney dees.

 9                                    FOURTH CLAIM FOR RELIEF

10                          (ORS 653.261 - Failure to Pay Overtime Wages)

11                           (On behalf of Plaintiff Jamaica Imani-Nelson)

12                                       (Against all Defendants)

13                                                    39.

14          Ms. Imani-Nelson realleges and incorporates paragraphs 1 through 38 as though fully set

15   forth herein.

16                                                    40.

17          On or about June 2016 through July 2, 2017 Ms. Imani-Nelson worked overtime hours

18   for the benefit of Defendants.

19                                                    41.

20          Defendants had actual and/or constructive knowledge of Ms. Imani-Nelson’s overtime

21   and willfully failed to pay her wages she was due.

22                                                    42.

23          Due to Defendants’ willful failure to pay wages, Ms. Imani-Nelson is entitled to

24   liquidated damages in the amount of double her unpaid overtime.

25   ///

26   ///


     Page 7 - COMPLAINT                                                          Exhibit A, page 7 of 11
                                         HKM EMPLOYMENT A TTORNEYS LLP
                                              1607 NE 41ST AVENUE
                                              PORTLAND, OR 97232
                                                 503-400-7423
               Case 3:18-cv-01940-MO          Document 1-1        Filed 11/07/18      Page 8 of 38




 1                                                      43.

 2             On November 26, 2017, before filing this action, Ms. Imani-Nelson’s attorney gave

 3   Defendants reasonable written notice of her wage claim.

 4                                                      44.

 5             Ms. Imani-Nelson is entitled to recover her costs and attorney fees.

 6                                      FIFTH CLAIM FOR RELIEF

 7                (ORS 652.150 - Failure to Pay Wages on Termination of Employment)

 8                                   (On behalf of Plaintiff Jason Nelson)

 9                                         (Against All Defendants)

10                                                      45.

11             Mr. Nelson realleges and incorporates paragraphs 1 through 44 as though fully set forth

12   herein.

13                                                      46.

14             Defendants terminated Mr. Nelson on August 28, 2017.

15                                                      47.

16             Defendants willfully failed to pay Mr. Nelson all wages due and owing by the time

17   required in ORS 652.140.

18                                                      48.

19             On November 26, 2017, Mr. Nelson’s attorney sent a letter to Defendants with an

20   estimate of wages owed and/or sufficient facts for Defendants to determine what amount was

21   due.

22                                                      49.

23             Defendants willfully failed to pay Mr. Nelson all wages due and owing within twelve

24   (12) days of the written notice.

25   ///

26   ///


     Page 8 - COMPLAINT                                                            Exhibit A, page 8 of 11
                                           HKM EMPLOYMENT A TTORNEYS LLP
                                                1607 NE 41ST AVENUE
                                                PORTLAND, OR 97232
                                                   503-400-7423
             Case 3:18-cv-01940-MO             Document 1-1     Filed 11/07/18    Page 9 of 38




 1                                                    50.

 2          On November 26, 2017, before filing this action, Mr. Nelson’s attorney gave Defendants

 3   reasonable written notice of his wage claim.

 4                                                    51.

 5          Mr. Nelson is entitled to recover her costs and attorney fees.

 6                                    SIXTH CLAIM FOR RELIEF

 7              (ORS 652.150 - Failure to Pay Wages on Termination of Employment)

 8                           (On behalf of Plaintiff Jamaica Imani-Nelson)

 9                                       (Against All Defendants)

10                                                    52.

11          Ms. Imani-Nelson realleges and incorporates paragraphs 1 through 51 as though fully set

12   forth herein.

13                                                    53.

14          Defendants terminated Ms. Imani-Nelson on September 28, 2017.

15                                                    54.

16          Defendants willfully failed to pay Ms. Imani-Nelson all wages due and owing by the time

17   required in ORS 652.140.

18                                                    55.

19          On November 26, 2017, Ms. Imani-Nelson’s attorney sent a letter to Defendants with an

20   estimate of wages owed and/or sufficient facts for Defendants to determine what amount was

21   due.

22                                                    56.

23          Defendants willfully failed to pay Ms. Imani-Nelson all wages due and owing within

24   twelve (12) days of the written notice.

25   ///

26   ///


     Page 9 - COMPLAINT                                                          Exhibit A, page 9 of 11
                                         HKM EMPLOYMENT A TTORNEYS LLP
                                              1607 NE 41ST AVENUE
                                              PORTLAND, OR 97232
                                                 503-400-7423
              Case 3:18-cv-01940-MO          Document 1-1        Filed 11/07/18      Page 10 of 38




 1                                                      57.

 2            On November 26, 2017, before filing this action, Ms. Imani-Nelson’s attorney gave

 3   Defendants reasonable written notice of her wage claim.

 4                                                      58.

 5            Ms. Imani-Nelson is entitled to recover her costs and attorney fees.

 6                                         PRAYER FOR RELIEF

 7   WHEREFORE, Plaintiffs request the court to:

 8         1. Assume jurisdiction over each of the causes set forth herein.

 9         2. Issue a declaration that Defendants have violated Plaintiffs’ legally protected rights and

10            an order requiring Defendants to correct this deficiency.

11         3. Grant a permanent injunction enjoining Defendants, their owners, officers, management

12            personnel, employees, agents, successors, and assigns, and all persons in active concert or

13            participation with Defendants, from engaging in any employment practice which

14            retaliates against employees who request were exercised or legally protected rights.

15         4. Order Defendants to create, implement and carry out policies, practices and programs

16            providing for equal employment opportunities which affirmatively eradicate the effects of

17            past and present unlawful employment practices, on such terms as the court may direct.

18         5. For Mr. Nelson’s Claims for Relief, order Defendants to make him whole by

19            compensating him $23,800 for unpaid wages, $38,760 for unpaid overtime, $62,560 for

20            liquidated damages, and $4,080 for late payment penalties.

21         6. For Ms. Imani-Nelson’s Claims for Relief, order Defendants to make her whole by

22            compensating her $97,125 for unpaid overtime, $97,125 for liquidated damages, and

23            $4,400 for late payment penalties.

24   ///

25   ///

26   ///


     Page 10 - COMPLAINT                                                          Exhibit A, page 10 of 11
                                           HKM EMPLOYMENT A TTORNEYS LLP
                                                1607 NE 41ST AVENUE
                                                PORTLAND, OR 97232
                                                   503-400-7423
          Case 3:18-cv-01940-MO          Document 1-1        Filed 11/07/18   Page 11 of 38




 1     7. Award Plaintiffs their costs of suit and reasonable attorney fees, costs and expert witness

 2        fees.

 3     8. Order Defendants to pay prejudgment and post judgment interest, as appropriate, on all

 4        amounts due to Plaintiffs as a result of this action.

 5

 6        DATED: July 13, 2018.

 7                                               HKM EMPLOYMENT ATTORNEYS LLP
 8
                                                 By: s/ Shemia Fagan
 9                                                   Shemia Fagan, OSB No. 093476
                                                     Email: sfagan@hkm.com
10                                                   Tel: 503-400-7423; Fax: 503-345-0806
                                                     Attorneys for Plaintiffs Jamaica Imani-Nelson
11                                                   and Jason Nelson
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     Page 11 - COMPLAINT                                                      Exhibit A, page 11 of 11
                                       HKM EMPLOYMENT A TTORNEYS LLP
                                            1607 NE 41ST AVENUE
                                            PORTLAND, OR 97232
                                               503-400-7423
                      Case 3:18-cv-01940-MO             Document 1-1 Filed 11/07/18            Page 12 of 38
                                                        8/4/2018 11:34 AM
                                                            18CV29761




 1
2

3

4                                     IN THE CIRCUIT COURTOF THE STATE OF OREGON

5                                               FOR THE COUNTY OF MULTNOMAH

6       JAMAICA !MANI-NELSON, an individual;                         Case No. 18CV29761
        and JASON NELSON, an individual,
7                                                                    ACCEPTANCE OF SERVICE
                                  Plaintiffs,
 8
                           V.
 9
        EMPOWERMENT CLINIC INC., an Oregon
10      nonprofit corporation; and MICHAEL
        BRAXTON, an individual,
11
                                  Defendants.
12   ft----------------~


13
                           TO:    CLERK OF THE COURT
14                                SHEMIA FAGAN AND HKM EMPLOYMENT ATTORNEYS LLP
15                         I, Micah Fargey, of attorneys for Defendant Michael Braxton ("Braxton"), state that I am

16      duly authorized by Defendant Braxton to accept service of the Summons and Complaint dated

17      July 13, 2018, pursuant to ORCP 7D. On July)f,-2018,                     I accepted service of the same in the

18      above-described action on behalf of Defendant Braxton.

19      Ill
20      Ill
21      Ill
22      Ill
23      Ill
24      Ill
25      Ill
26      Ill

        Page 1 ~ ACCEPTANCE OF SERVICE·                                                       Exhibit B, page 1 of 2
                                                      lIKM EMPLOYMENT
                                                                    ATIORi"l'EYS
                                                                               LLP
                                                            1607NE41SI AVTh'UE
                                                           PORTLA.t~D,
                                                                     OR 97232
                                                              503-400-7423
            Case 3:18-cv-01940-MO           Document 1-1             Filed 11/07/18   Page 13 of 38




 1           I hereby waive any objections to the form of the Summons or the service of the Summons

2    and Complaint to Defendant Braxton.           Defendant Braxton retains all other defenses and

 3   obj'ections to the lawsuit.

4            DATED this    1.1H,day of-----'--j,_,.J._.\~_,_1
                                                  ______                  ,,2018.
                                                I
 5

 6

 7

 8                                                                               o.096814
                                                                               ylaw.com
                                                                              fa
 9                                                        7307 SW Bev       d Street, Suite 200
                                                          Pmiland, OR 97223
10                                                        Tel: 503-946-9426; Fax: 503-342-8332
                                                          Attorneys for Defendants
11
12

13

14

15

16

17

18

19
                                                                                                               I
                                                                                                               it
                                                                                                               r
20                                                                                                             k
                                                                                                               Ii
21

22

23

24

25

26


     Page 2-ACCEPTANCE             OF SERVICE                                         Exhibit B, page 2 of 2
                                          HKM EMPLOYMENT
                                                       ATIOR.t'IEYSLLP
                                                1607NE4lsr AVENUE
                                                PORTLAi~D,OR 97232
                                                   503-400-7423
            Case 3:18-cv-01940-MO         Document 1-1 Filed 11/07/18             Page 14 of 38
                                          8/4/2018 11:34 AM
                                              18CV29761




 1

 2

 3

 4                      IN THE CIRCUIT COURT OF THE STATE OF OREGON

 5                                 FOR THE COUNTY OF MULTNOMAH

 6   JAMAICA IMANI-NELSON, an individual;                  Case No. 18CV29761
     and JASON NELSON, an individual,
 7                                                         ACCEPTANCE OF SERVICE
                    Plaintiffs,
 8
            V.
 9
     EMPOWERMENT CLINIC INC., an Oregon
10   nonprofit corporation; and MICHAEL
     BRAXTON, an individual,
11
                     Defendants.
12 ~--------------____J
13
            TO:     CLERK OF THE COURT
14                  SHEMIA FAGAN AND HKM EMPLOYMENT ATTORNEYS LLP
15          I, Micah Fargey, of attoineys for Defendant Empowe1ment Clinic Inc. ("ECI"), state that

16   I am duly authorized by Defendant ECI to accept service of the Summons and Complaint dated
                                                        21
17   July 13, 2018, pursuant to ORCP 7D. On July)/r,'2018,          I accepted service of the same in the

18   above-described action on behalf of Defendant ECI.

19   Ill
20   Ill
21   Ill
22   Ill
23   Ill
24   Ill
25   Ill
26   Ill                                                                                                    II
                                                                                                            ,;



     Page 1 -ACCEPTANCE           OF SERVICE                                     Exhibit C, page 1 of 2
                                        HKM EMPLOYMENTA TIOR.t~EYS
                                                                LLP
                                               1607NE   41ST
                                                           AVENUE                                           1'
                                               PORTLAND,OR 97232
                                                  503-400-7423                                              ll
           Case 3:18-cv-01940-MO        Document 1-1         Filed 11/07/18   Page 15 of 38




 1          I hereby waive any objections to the form of the Summons or the service of the Summons

 2   and Complaint to Defendant ECI. Defendant ECI retains all other defenses and objections to the
 3   lawsuit.

 4          DATED this 1.1~\..day of_.,,_J_-i-'-J\,,L_
                                                   _____            , 2018.
                                             I
 5

 6                                              FARGEYLAWPC
 7

 8                                              By:+.1-------c~~+-Hfcc-j½---c=cc=,---,-------
                                                                      B o.09'6814
                                                    Email: mi ah f: · eylaw.com
 9                                                  7307 SW Beveland Street, Suite 200
                                                    Portland, OR 97223
10                                                  Tel: 503-946-9426; Fax: 503-342-8332
                                                    Attorneys for Defendants
11
12

13

14
15

16

17

18
19

20

21
22

23

24

25
26
                                                                                                       I
                                                                                                       if
     Page 2 -ACCEPTANCE OF SERVICE                                            Exhibit C, page 1 of 2
                                      HKMEMPLOYMENTATIO&'rnYS LLP
                                            1607NE41STAVENUE
                                            PORTLAND, OR 97232
                                               503-400-7423                                            '
                                                                                                       {

                                                                                                       I
            Case 3:18-cv-01940-MO           Document 1-1 Filed 11/07/18         Page 16 of 38
                                            8/28/2018 1:09 PM
                                               18CV29761




 1

 2

 3

 4                      IN THE CIRCUIT COURT OF THE STATE OF OREGON

 5                                FOR THE COUNTY OF MULTNOMAH

 6   JAMAICA IMANI-NELSON, an individual;                 Case No. 18CV29761
     and JASON NELSON, an individual,
 7                                                        PLAINTIFFS’ NOTICE OF INTENT TO
                    Plaintiffs,                           MOVE FOR DEFAULT AGAINST
 8                                                        DEFENDANTS EMPOWERMENT
            v.                                            CLINIC INC. AND MICHAEL BRAXTON
 9
     EMPOWERMENT CLINIC INC., an Oregon
10   nonprofit corporation; and MICHAEL
     BRAXTON, an individual,
11
                    Defendants.
12

13
     TO:    Defendants Empowerment Clinic Inc. and Michael Braxton, and their attorney,
14          Micah D. Fargey
            Fargey Law PC
15          7307 SW Beveland Street, Suite 200
            Portland, OR 97223
16
            PLEASE TAKE NOTICE that pursuant to ORCP 69, Plaintiffs Jamaica Imani-Nelson
17
     and Jason Nelson, through their attorneys, will move for an Order of Default against Defendants
18
     Empowerment Clinic Inc. and Michael Braxton on September 7, 2018, for failing to defend
19
     against Plaintiff’s Complaint in this action, filed on July 13, 2018.
20

21
            DATED: August 28, 2018.
22
                                                    HKM EMPLOYMENT ATTORNEYS LLP
23

24                                                  By: s/ Shemia Fagan
                                                        Shemia Fagan, OSB No. 093476
25                                                      Email: sfagan@hkm.com
                                                        Tel: 503-400-7423; Fax: 503-345-0806
26                                                      Attorneys for Plaintiffs Jamaica Imani-Nelson
                                                        and Jason Nelson
     Page 1 – NOTICE OF INTENT TO MOVE FOR DEFAULT                             Exhibit D, page 1 of 2
                                          HKM EMPLOYMENT A TTORNEYS LLP
                                               1607 NE 41ST AVENUE
                                               PORTLAND, OR 97232
                                                  503-400-7423
            Case 3:18-cv-01940-MO             Document 1-1     Filed 11/07/18   Page 17 of 38




 1                                    CERTIFICATE OF SERVICE

 2
            I hereby certify that on August 28, 2018 the foregoing was filed with the Clerk of the
 3
     Court via the Odyssey File & Serve system which will send notification of such filing to the
 4
     following:
 5
                            Micah D. Fargey
 6                          micah@fargeylaw.com
                            Fargey Law PC
 7                          7307 SW Beveland Street, Suite 200
                            Portland, OR 97223
 8                          Telephone: 503-946-9426
                            Facsimile: 503-342-8332
 9
                                       Attorneys for Defendants
10
     and by þ mailing; þe-mailing; o hand delivery; o facsimile a true and correct copy thereof to
11
     said parties on the date stated below.
12
            DATED: August 28, 2018.
13

14
                                                   s/ Margurite Teresa Weeks
15                                                 Margurite Teresa Weeks, Legal Assistant
                                                   HKM Employment Attorneys LLP
16

17

18

19

20

21

22

23

24

25

26


     Page 2 – NOTICE OF INTENT TO MOVE FOR DEFAULT                              Exhibit D, page 2 of 2
                                         HKM EMPLOYMENT A TTORNEYS LLP
                                              1607 NE 41ST AVENUE
                                              PORTLAND, OR 97232
                                                 503-400-7423
       Case 3:18-cv-01940-MO         Document 1-1       Filed 11/07/18     Page 18 of 38




                       IN THE CIRCUIT COURT OF THE STATE OF OREGON
                              FOR THE COUNTY OF MULTNOMAH
                         1021 SW 4TH AVENUE, PORTLAND OR 97204



                                                       Case No: 18CV29761
 Jamaica Imani-Nelson, Jason Nelson
 vs
 Empowerment Clinic Inc., Michael                        ORDER APPOINTING JUDGE
 Braxton                                                         TO CASE




As provided by the court’s rules and policy, the Court finds that the above case has progressed to
a point in its process where it is appropriate to appoint a judge for the purpose of hearing
pretrial motions in this action.

Now therefore the Court orders that Thomas M Ryan is appointed as
  Motions      Foreclosure Panel judge.

If the judge named above is assigned as a motions judge, the case is assigned to that judge to
hear all pretrial motions (excluding Summary Judgment motions), except as further provided by
order of the Presiding Judge.

The moving party shall contact the motion judge’s chambers to schedule a hearing for any
pending motions. The moving party must provide to all parties notice of the time, date, and
location set for the hearing, and the name of the judge who will hear the motion. Notice to the
parties may be by any means of communication to which the parties mutually have agreed. If
there is no agreement as to the means for giving notice, then notice must be given in writing and
delivered to each party.

If the judge named above is assigned as a Foreclosure Panel judge, the case is assigned to that
judge for all matters.




September 14, 2018
Date                                                  Stephen K. Bushong, Presiding Judge




                                                                          Exhibit E, page 1 of 1
            Case 3:18-cv-01940-MO            Document 1-1 Filed 11/07/18                   Page 19 of 38
                                             9/6/2018 11:15 AM
                                                 18CV29761




 1

 2

 3

 4

 5

 6

 7
                         IN THE CIRCUIT COURT OF THE STATE OF OREGON
 8
                                    FOR THE COUNTY OF MULTNOMAH
 9

10
     JAMAICA IMANI-NELSON, an individual,                     Case No. 18CV29761
11   and JASON NELSON, an individual,

                    Plaintiffs,                               DEFENDANTS' MOTION TO DISMISS
12
            v.
13
     EMPOWERMENT CLINIC INC., an Oregon                       ORAL ARGUMENT REQUESTED
14   nonprofit corporation; and MICHAEL
     BRAXTON, an individual,
15
                    Defendants.
16

17

18

19

20

21

22

23

24

25

26   1 – DEFENDANTS' MOTION TO DISMISS
                                                                                          Exhibit F, page 1 of 6
                                                      FARGEY LAW PC
                                   7307 SW Beveland Street, Suite 200, Portland, Oregon 97223
                                           (503) 946 9426 (o) | (503) 342 8332 (f)
            Case 3:18-cv-01940-MO             Document 1-1           Filed 11/07/18         Page 20 of 38




 1   I.     UTCR 5.050 COMPLIANCE
 2          Counsel for the defendants requests oral argument and anticipates that 30 minutes will be
 3   required. Official court reporting services are requested.
 4
     II.    MOTIONS
 5
            Pursuant to Rule 21 A(8) of the Oregon Rules of Civil Procedure, Defendants move the Court
 6
     for an order dismissing the following claims of the Complaint (the "Compl.") filed by plaintiffs Jamaica
 7
     Imani-Nelson ("Imani-Nelson") and Jason Nelson ("Nelson") (together "Plaintiffs") on the grounds
 8
     listed below:
 9
            1.       The first through sixth causes of action as stated against defendant Michael Braxton
10
     ("Braxton") should be dismissed because he is not an employer subject to liability under any of the
11
     statutes forming the basis of Plaintiffs' claims.
12
            2.       The third and fourth claim for relief, alleged on behalf of Nelson and Imani-Nelson,
13
     respectively, should be dismissed to the extent they seek recovery of "liquidated damages," for which
14
     there is no basis to recover under any of the statutes referenced in the Complaint. Compl. ¶¶ 36, 42.
15
     III.   POINTS AND AUTHORITIES
16
            A.       Plaintiffs' Relevant Factual Allegations
17
            Plaintiffs name both Empowerment Clinic Inc. ("ECI") and Braxton (together "Defendants") as
18
     the defendants in this case. See Compl. ¶¶ 3-4. Plaintiffs allege that "ECI is an Oregon nonprofit
19
     corporation with its principal place of business in Portland . . . ." Compl. ¶ 3. Plaintiffs claim Braxton
20
     "supervised Plaintiffs' work." Compl. ¶ 5.
21
            Plaintiffs allege that Defendants hired Nelson in February 2016. See Compl. ¶ 7. Plaintiffs
22
     allege Nelson was "erroneously classified" as an intern for a significant amount of time he performed
23
     work, and that "Defendants failed to pay" Nelson for "wages . . . due to his misclassification as an
24
     intern." Compl. ¶¶ 7-10. Plaintiffs allege that later "Defendants hired" Plaintiff as an employee but
25

26   2 – DEFENDANTS' MOTION TO DISMISS
                                                                                           Exhibit F, page 2 of 6
                                                       FARGEY LAW PC
                                    7307 SW Beveland Street, Suite 200, Portland, Oregon 97223
                                            (503) 946 9426 (o) | (503) 342 8332 (f)
            Case 3:18-cv-01940-MO            Document 1-1           Filed 11/07/18         Page 21 of 38




 1   that he "was misclassified as an independent contractor," further causing him to be underpaid (this time

 2   for overtime) as a result of this misclassification. Comp. ¶¶ 11-15.

 3          Plaintiffs further allege that "Defendants hired Ms. Imani-Nelson" in June 2016 and

 4   "erroneously classified her as an independent contractor." Compl. ¶ 16. Plaintiffs claim that this

 5   misclassification caused Imani-Nelson to "work[] for the benefit of Defendants for an average of 70-90

 6   hours per week" and was not paid for all of the hours she worked, including overtime for hours she

 7   allegedly worked beyond 40 per week. Compl. ¶¶ 19-21.

 8          As a result of Defendants' purported wrongs, Plaintiffs seek unpaid overtime and other wages,

 9   waiting time penalties, attorney fees, and liquidated damages – "Due to Defendants' willful failure to

10
     pay wages," each plaintiff claims to be "entitled to liquidated damages in the amount of double [their]

     unpaid overtime." See Compl. ¶¶ 36, 42.
11
            B.      Argument
12
                    1.      Defendant Michael Braxton is Not an "Employer" Subject to Potential Liability
13
            Plaintiffs reference three statutes forming the bases for their claims for relief: ORS 652.200,
14
     ORS 653.261, and ORS 652.150. See generally Compl. ¶ 23-54. None of these statutes allow for the
15
     imposition of liability against a supervisor.
16
            For chapter 653 of the Oregon Revised Statutes, an "employer" is defined as "any person who
17
     employs another person . . . ." ORS 653.010 (3). "Employ" means to "suffer or permit to work . . . ."
18

19   ORS 653.010 (2). For Plaintiffs' claims under chapter 652 of the Oregon Revised Statutes, an

20   "Employer" is "any person employing one or more employees . . . ." ORS 652.210 (2). "'Employee'

21   means any individual who . . . renders personal services wholly or partly in this state to an employer

22   who pays or agrees to pay such an individual at a fixed rate." ORS 652.210 (1).
23          Plaintiffs plainly allege only that Braxton "supervised Plaintiffs' work" "at all material times . . .
24
     ." Compl. ¶ 5. Plaintiffs do not claim that Braxton "suffer[ed] or permit[ted]" them to work, or
25
     "agree[d] to pay" them for their "personal services . . . ." OSR 652.201 (2) and ORS 653.010 (2).
26   3 – DEFENDANTS' MOTION TO DISMISS
                                                                                          Exhibit F, page 3 of 6
                                                      FARGEY LAW PC
                                   7307 SW Beveland Street, Suite 200, Portland, Oregon 97223
                                           (503) 946 9426 (o) | (503) 342 8332 (f)
            Case 3:18-cv-01940-MO            Document 1-1           Filed 11/07/18         Page 22 of 38




 1   Accordingly, Braxton cannot be subject to liability for any unpaid wages or attorney fees claimed by

 2   Plaintiffs.1 Based on Plaintiffs own allegations, Braxton should be dismissed from this case.

 3                  2.      Plaintiffs Cite No Statute Allowing Double Damages
 4          The Complaint cites four statutes – ORS 652.200, ORS 653.261, ORS 652.150, and ORS
 5   652.140. See generally Compl. ¶¶ 23-54. None of these statutes provide for the "liquidated damages"
 6   of "double . . . unpaid overtime" sought by Plaintiffs. See Compl. ¶¶ 36, 42. Specifically:
 7                 ORS 652.200 allows for the recovery of "a reasonable sum of attorney fees at trial" in a
 8   successful action for unpaid wages. ORS 652.200 (2).
 9                 ORS 653.261 allows for certain civil penalties that do not include liquidated damages
10   payable to a plaintiff. See ORS 653.261 (4) (providing for the imposition of certain civil penalties
11   under circumstances not present here).

12                 ORS 652.150 allows the imposition of waiting time penalties where "an employer

13   willfully fails to pay any wages or compensation of any employee whose employment ceases" in the

14   form of continued payment "from the due date thereof at the same hourly rate for eight hours per day,"

15   limited to "30 days from the due date." ORS 652.150 (1) and (1)(a).

16                 ORS 652.140 simply requires employers to pay wages upon the termination of an

17   employee's employment. See ORS 652.140 (1) ("When an employer discharges an employee or when

18   employment is terminated by mutual agreement, all wages earned and unpaid at the time of the

19

20

21

22

23
     1
24
       This contrasts with certain other statutes rendering individuals liable for an employer's wrongful
     actions. See, e.g., ORS 659A.030 (1)(g) (making it an "unlawful employment practice" for "any person,
25   whether an employer or an employee, to aid, abet, incite, compel or coerce the doing of any of the acts
     forbidden under this chapter . . . .").
26   4 – DEFENDANTS' MOTION TO DISMISS
                                                                                          Exhibit F, page 4 of 6
                                                      FARGEY LAW PC
                                   7307 SW Beveland Street, Suite 200, Portland, Oregon 97223
                                           (503) 946 9426 (o) | (503) 342 8332 (f)
            Case 3:18-cv-01940-MO            Document 1-1           Filed 11/07/18         Page 23 of 38




 1   discharge or termination become due and payable not later than the end of the first business day after

 2   the discharge or termination.").

 3          None of these or any other statute applicable here entitle Plaintiffs to "liquidated damages in the

 4   amount of double [their] unpaid overtime." Compl. ¶¶ 36, 42. These claims and the corresponding

 5   relief sought in paragraphs 5 and 6 of the Complaint's Prayer for Relief should, therefore, be dismissed

 6   from this action.

 7   IV. CONCLUSION
 8          For the foregoing reasons, Defendants respectfully request the dismissal of (1) Braxton from this
 9   case and (2) Plaintiffs' claims for liquidated damages for unpaid overtime.
10

11   September 5, 2018.

12                                                       FARGEY LAW PC
13                                                       By: /s/ Micah D. Fargey
14                                                              Micah D. Fargey, OSB No. 096814
                                                                micah@fargeylaw.com
15
                                                         Attorneys for Defendants
16
                                                         Empowerment Clinic Inc. and Michael Braxton
17

18

19

20

21

22

23

24

25

26   5 – DEFENDANTS' MOTION TO DISMISS
                                                                                          Exhibit F, page 5 of 6
                                                      FARGEY LAW PC
                                   7307 SW Beveland Street, Suite 200, Portland, Oregon 97223
                                           (503) 946 9426 (o) | (503) 342 8332 (f)
            Case 3:18-cv-01940-MO            Document 1-1           Filed 11/07/18         Page 24 of 38




 1                                          CERTIFICATE OF SERVICE
 2          I hereby certify that on September 6, 2018, I served the foregoing Defendants' Motion to Dismiss
 3   on the following individual(s):
 4                                              Ms. Shemia Fagan
                                               SFagan@hkm.com
 5                                        HKM Employment Attorneys LLP
                                              1607 NE 41st Avenue
 6
                                               Portland, OR 97232
 7
     by:
 8
                    Mailing a true copy/copies thereof, hereby certified by me as such, contained in a sealed
 9
     envelope, with postage paid, addressed to the aforementioned individual(s) at their last known address as
10
     listed above and deposited in the post office in Portland, Oregon or Lake Oswego, Oregon on this day.
11
                    Electronically mailing a copy/copies to the aforementioned individual(s) at their last
12
     known electronic address as listed above.
13                  Delivering or causing to be delivered true copy/copies thereof, certified by me as such, to
14   the aforementioned individual(s), in person.
15

16   Dated September 6, 2018.
17                                                          By: /s/ Micah D. Fargey                          .
                                                                Micah D. Fargey
18

19

20

21

22

23

24

25

26   6 – DEFENDANTS' MOTION TO DISMISS
                                                                                          Exhibit F, page 6 of 6
                                                      FARGEY LAW PC
                                   7307 SW Beveland Street, Suite 200, Portland, Oregon 97223
                                           (503) 946 9426 (o) | (503) 342 8332 (f)
            Case 3:18-cv-01940-MO        Document 1-1 Filed 11/07/18            Page 25 of 38
                                         10/9/2018 12:08 PM
                                             18CV29761




 1

 2

 3

 4                     IN THE CIRCUIT COURT OF THE STATE OF OREGON

 5                               FOR THE COUNTY OF MULTNOMAH

 6   JAMAICA IMANI-NELSON, an individual;                  Case No. 18CV29761
     and JASON NELSON, an individual,
 7                                                         FIRST AMENDED COMPLAINT (ORS
                   Plaintiffs,                             652.200 - Failure to Pay Wages; ORS
 8                                                         653.261 - Failure to Pay Overtime Wages;
            v.                                             ORS 652.150 - Failure to Pay Wages on
 9                                                         Termination of Employment; Violations of
     EMPOWERMENT CLINIC INC., an Oregon                    the Fair Labor Standards Act (29 U.S.C.
10   nonprofit corporation; and MICHAEL                    §201 et seq.))
     BRAXTON, an individual,
11                                                         PRAYER: $327,850.00
                   Defendants.                             FEE AUTHORITY: ORS 21.160(1)(c)
12
                                                           NOT SUBJECT TO MANDATORY
13                                                         ARBITRATION

14

15          For their first amended complaint against Defendants Empowerment Clinic Inc. (“ECI”)

16   and Michael Braxton (“Braxton”), Plaintiffs Jamaica Imani-Nelson (“Ms. Imani-Nelson”) and

17   Jason Nelson (“Mr. Nelson”) allege as follows:

18                                        PARTIES/VENUE

19                                                    1.

20          Ms. Imani-Nelson is a resident of Portland, Multnomah County, Oregon.

21                                                    2.

22          Mr. Nelson is a resident of Portland, Multnomah County, Oregon.

23                                                    3.

24          Defendant ECI is an Oregon nonprofit corporation with its principal place of business in

25   Portland, Multnomah County, Oregon. At all material times, Defendant ECI was an “employer”

26   within the meaning of FLSA §3(d), 29 U.S.C. §203(d).


     Page 1 – FIRST AMENDED COMPLAINT                                           Exhibit G, page 1 of 14
                                       HKM EMPLOYMENT A TTORNEYS LLP
                                            1607 NE 41ST AVENUE
                                            PORTLAND, OR 97232
                                               503-400-7423
            Case 3:18-cv-01940-MO            Document 1-1      Filed 11/07/18      Page 26 of 38




 1                                                     4.

 2          Defendant Braxton is an individual residing in Portland, Washington County, Oregon.

 3                                                     5.

 4          At all material times, Defendant Braxton supervised Plaintiffs’ work, and was an

 5   “employer” within the meaning of FLSA §3(d), 29 U.S.C. §203(d), in that he was a person

 6   acting directly or indirectly in the interest of Defendant ECI in relation to its employees and had

 7   economic and operational control over Defendant ECI in its business in the State of Oregon.

 8   Defendant Braxton was in charge of directing Defendant ECI’s employment practices, hiring and

 9   firing employees, requiring employees to attend meetings, determining independent contractor

10   and intern status, and setting wages.

11                                                     6.

12          At all material times, Plaintiffs were covered by the FLSA as employees of Defendant.

13   Defendants operate a residential care facility for individuals in recovery.

14                                                     7.

15          Venue is appropriate in Multnomah County because Defendant ECI has an office for the

16   transaction of business in Multnomah County, conducts regular and sustained business activities

17   in Multnomah County, and much of the alleged wrongful conduct giving rise to the causes of

18   action in this case took place in Multnomah County.

19                                                  FACTS

20                                           Plaintiff Jason Nelson

21                                                     8.

22          Defendants hired Mr. Nelson on or about February 2016 as a Certified Recovery Mentor

23   and DUII Facilitator/Counselor. Mr. Nelson was not paid any compensation for his work from

24   February 2016 to September 2016 because Defendants erroneously classified him as an “intern.”

25   ///

26   ///


     Page 2 – FIRST AMENDED COMPLAINT                                              Exhibit G, page 2 of 14
                                         HKM EMPLOYMENT A TTORNEYS LLP
                                              1607 NE 41ST AVENUE
                                              PORTLAND, OR 97232
                                                 503-400-7423
            Case 3:18-cv-01940-MO          Document 1-1        Filed 11/07/18   Page 27 of 38




 1                                                    9.

 2          Mr. Nelson ran DUII groups, performed individual counseling and group counseling

 3   without any supervision. He also attended mandatory staff meetings.

 4                                                    10.

 5          From February 2016 through September 2016, Mr. Nelson worked as a misclassified

 6   intern/trainee for the benefit of Defendants for an average of 70-80 hours per week. His work for

 7   Defendants was not educational and he performed the same work as paid workers for

 8   Defendants.

 9                                                    11.

10          Defendants owed Mr. Nelson $17 per hour of regular work and $25.50 for all hours he

11   worked over 40 in a week. Defendants failed to pay Mr. Nelson any wages from February 2016

12   through July 2017 due to his misclassification as an intern.

13                                                    12.

14          On or about September 2016, Defendants hired Mr. Nelson as an alcohol and drug

15   counselor and recovery mentor, but none of his duties changed from when he was classified as

16   an intern/trainee.

17                                                    13.

18          Mr. Nelson was misclassified as an independent contractor. Defendants required Mr.

19   Nelson’s attendance at mandatory staff meetings and weekly trainings, directed his work,

20   purchased his business cards, provided and furnished his office at ECI, provided his equipment,

21   inspected his work, and insured his work.

22                                                    14.

23          From September 2016 through August 28, 2017, Mr. Nelson demonstrated a hard work

24   ethic and worked for the benefit of Defendants for an average of 70-80 hours per week.

25                                                    15.

26          Defendants owe Mr. Nelson Jason $17 per hour of regular work and $25.50 for all hours


     Page 3 – FIRST AMENDED COMPLAINT                                           Exhibit G, page 3 of 14
                                         HKM EMPLOYMENT A TTORNEYS LLP
                                              1607 NE 41ST AVENUE
                                              PORTLAND, OR 97232
                                                 503-400-7423
            Case 3:18-cv-01940-MO        Document 1-1        Filed 11/07/18   Page 28 of 38




 1   worked over 40 in a week. Defendants did not pay Mr. Nelson all wages due for his hours, as

 2   required by the FLSA and Oregon law.

 3                                                  16.

 4          As a result of his misclassification as an independent contractor, Mr. Nelson was

 5   underpaid for his regular hours and Defendants failed to pay overtime for hours he worked for

 6   Defendants’ benefit in excess of 40 hours per week, as required by the FLSA and Oregon law.

 7                                  Plaintiff Jamaica Imani-Nelson

 8                                                  17.

 9          On or about June 16, 2016, Defendants hired Ms. Imani-Nelson as an as alcohol and drug

10   counselor and recovery mentor.     Defendants erroneously classified her as an independent

11   contractor.

12                                                  18.

13          Defendants paid wages to Ms. Imani-Nelson personally.

14                                                  19.

15          Defendants required her attendance at mandatory staff meetings and weekly trainings,

16   directed her work, purchased her business cards, provided and furnished her office at ECI,

17   provided her equipment, inspected her work, and insured her work.

18                                                  20.

19          From June 2016 through July 2, 2017, Ms. Imani-Nelson demonstrated a hard work ethic

20   and worked for the benefit of Defendants for an average of 70-90 hours per week.

21                                                  21.

22          Defendants owed Ms. Imani-Nelson $18.50 per hour of regular work and $27.75 for all

23   hours worked over 40 in a week. Defendants did not pay Ms. Imani-Nelson all wages due for

24   her hours, as required by the FLSA and Oregon law.

25                                                  22.

26          As a result of her misclassification as an independent contractor, Ms. Imani-Nelson was


     Page 4 – FIRST AMENDED COMPLAINT                                         Exhibit G, page 4 of 14
                                       HKM EMPLOYMENT A TTORNEYS LLP
                                            1607 NE 41ST AVENUE
                                            PORTLAND, OR 97232
                                               503-400-7423
               Case 3:18-cv-01940-MO         Document 1-1        Filed 11/07/18   Page 29 of 38




 1   underpaid for her regular hours and Defendants failed to pay overtime for hours she worked for

 2   Defendants’ benefit in excess of 40 hours per week, as required by the FLSA and Oregon law.

 3                                                      23.

 4             Plaintiffs’ attorney sent a letter dated November 26, 2017 to Defendants’ attorney Micah

 5   Fargey, demanding wages and penalties owed and providing reasonable notice that Plaintiffs will

 6   seeks costs and attorney fees for unpaid wages.

 7                                     FIRST CLAIM FOR RELIEF

 8                                 (ORS 652.200 - Failure to Pay Wages)

 9                                  (On behalf of Plaintiff Jason Nelson)

10                                         (Against all Defendants)

11                                                      24.

12             Mr. Nelson realleges and incorporates paragraphs 1 through 23 as though fully set forth

13   herein.

14                                                      25.

15             Defendants willfully failed to compensate Mr. Nelson for all hours he worked for the

16   benefit of Defendants.

17                                                      26.

18             On November 26, 2017, before filing this action, Mr. Nelson’s attorney gave Defendants

19   reasonable written notice of Mr. Nelson’s wage claim.

20                                                      27.

21             Mr. Nelson requests payment of said wages and imposition of penalty wages on

22   Defendants for the maximum thirty (30) day period provided by ORS 652.150 in the amount of

23   $4,400 or upon proof at the time of trial.

24                                                      28.

25             Mr. Nelson is entitled to recover her costs and attorney fees pursuant to ORS 652.200.

26   ///


     Page 5 – FIRST AMENDED COMPLAINT                                             Exhibit G, page 5 of 14
                                           HKM EMPLOYMENT A TTORNEYS LLP
                                                1607 NE 41ST AVENUE
                                                PORTLAND, OR 97232
                                                   503-400-7423
            Case 3:18-cv-01940-MO           Document 1-1        Filed 11/07/18   Page 30 of 38




 1                                   SECOND CLAIM FOR RELIEF

 2                                (ORS 652.200 - Failure to Pay Wages)

 3                            (On behalf of Plaintiff Jamaica Imani-Nelson)

 4                                        (Against all Defendants)

 5                                                     29.

 6          Ms. Imani-Nelson realleges and incorporates paragraphs 1 through 28 as though fully set

 7   forth herein.

 8                                                     30.

 9          Defendants willfully failed to compensate Ms. Imani-Nelson for all hours she worked for

10   the benefit of Defendants.

11                                                     31.

12          On November 26, 2017, before filing this action, Ms. Imani-Nelson’s attorney gave

13   Defendants reasonable written notice of Ms. Imani-Nelson’s wage claim.

14                                                     32.

15          Ms. Imani-Nelson requests payment of said wages and imposition of penalty wages on

16   Defendants for the maximum thirty (30) day period provided by ORS 652.150 in the amount of

17   $4,400, or upon proof at the time of trial.

18                                                     33.

19          Ms. Imani-Nelson is entitled to recover her costs and attorney fees pursuant to ORS

20   652.200.

21                                    THIRD CLAIM FOR RELIEF

22                           (ORS 653.261 - Failure to Pay Overtime Wages)

23                                 (On behalf of Plaintiff Jason Nelson)

24                                        (Against all Defendants)

25                                                     34.

26          Mr. Nelson realleges and incorporates paragraphs 1 through 33 as though fully set forth


     Page 6 – FIRST AMENDED COMPLAINT                                            Exhibit G, page 6 of 14
                                          HKM EMPLOYMENT A TTORNEYS LLP
                                               1607 NE 41ST AVENUE
                                               PORTLAND, OR 97232
                                                  503-400-7423
               Case 3:18-cv-01940-MO          Document 1-1        Filed 11/07/18   Page 31 of 38




 1   herein.

 2                                                       35.

 3             In or about February 2016 through August 28, 2017, Mr. Nelson worked overtime hours

 4   for the benefit of Defendants.

 5                                                       36.

 6             Defendants had actual and/or constructive knowledge of Mr. Nelson’s overtime and

 7   willfully failed to pay him wages he was due.

 8                                                       37.

 9             Due to Defendants’ willful failure to pay wages, Mr. Nelson is entitled unpaid wages and

10   penalties pursuant to Oregon law.

11                                                       38.

12             On November 26, 2017, before filing this action, Mr. Nelson’s attorney gave Defendants

13   reasonable written notice of his wage claim.

14                                                       39.

15             Mr. Nelson is entitled to recover his costs and attorney fees.

16                                     FOURTH CLAIM FOR RELIEF

17                             (ORS 653.261 - Failure to Pay Overtime Wages)

18                              (On behalf of Plaintiff Jamaica Imani-Nelson)

19                                          (Against all Defendants)

20                                                       40.

21             Ms. Imani-Nelson realleges and incorporates paragraphs 1 through 39 as though fully set

22   forth herein.

23                                                       41.

24             On or about June 2016 through July 2, 2017 Ms. Imani-Nelson worked overtime hours

25   for the benefit of Defendants.

26   ///


     Page 7 – FIRST AMENDED COMPLAINT                                              Exhibit G, page 7 of 14
                                            HKM EMPLOYMENT A TTORNEYS LLP
                                                 1607 NE 41ST AVENUE
                                                 PORTLAND, OR 97232
                                                    503-400-7423
               Case 3:18-cv-01940-MO         Document 1-1        Filed 11/07/18       Page 32 of 38




 1                                                      42.

 2             Defendants had actual and/or constructive knowledge of Ms. Imani-Nelson’s overtime

 3   and willfully failed to pay her wages she was due.

 4                                                      43.

 5             Due to Defendants’ willful failure to pay wages, Ms. Imani-Nelson is entitled to unpaid

 6   wages and penalties pursuant to Oregon law.

 7                                                      44.

 8             On November 26, 2017, before filing this action, Ms. Imani-Nelson’s attorney gave

 9   Defendants reasonable written notice of her wage claim.

10                                                      45.

11             Ms. Imani-Nelson is entitled to recover her costs and attorney fees.

12                                      FIFTH CLAIM FOR RELIEF

13                (ORS 652.150 - Failure to Pay Wages on Termination of Employment)

14                                   (On behalf of Plaintiff Jason Nelson)

15                                         (Against All Defendants)

16                                                      46.

17             Mr. Nelson realleges and incorporates paragraphs 1 through 45 as though fully set forth

18   herein.

19                                                      47.

20             Defendants terminated Mr. Nelson on August 28, 2017.

21                                                      48.

22             Defendants willfully failed to pay Mr. Nelson all wages due and owing by the time

23   required in ORS 652.140.

24                                                      49.

25             On November 26, 2017, Mr. Nelson’s attorney sent a letter to Defendants with an

26   estimate of wages owed and/or sufficient facts for Defendants to determine what amount was


     Page 8 – FIRST AMENDED COMPLAINT                                             Exhibit G, page 8 of 14
                                           HKM EMPLOYMENT A TTORNEYS LLP
                                                1607 NE 41ST AVENUE
                                                PORTLAND, OR 97232
                                                   503-400-7423
            Case 3:18-cv-01940-MO           Document 1-1        Filed 11/07/18   Page 33 of 38




 1   due.

 2                                                     50.

 3          Defendants willfully failed to pay Mr. Nelson all wages due and owing within twelve

 4   (12) days of the written notice.

 5                                                     51.

 6          On November 26, 2017, before filing this action, Mr. Nelson’s attorney gave Defendants

 7   reasonable written notice of his wage claim.

 8                                                     52.

 9          Mr. Nelson is entitled to recover his costs and attorney fees.

10                                      SIXTH CLAIM FOR RELIEF

11              (ORS 652.150 - Failure to Pay Wages on Termination of Employment)

12                            (On behalf of Plaintiff Jamaica Imani-Nelson)

13                                        (Against All Defendants)

14                                                     53.

15          Ms. Imani-Nelson realleges and incorporates paragraphs 1 through 52 as though fully set

16   forth herein.

17                                                     54.

18          Defendants terminated Ms. Imani-Nelson on September 28, 2017.

19                                                     55.

20          Defendants willfully failed to pay Ms. Imani-Nelson all wages due and owing by the time

21   required in ORS 652.140.

22                                                     56.

23          On November 26, 2017, Ms. Imani-Nelson’s attorney sent a letter to Defendants with an

24   estimate of wages owed and/or sufficient facts for Defendants to determine what amount was

25   due.

26   ///


     Page 9 – FIRST AMENDED COMPLAINT                                            Exhibit G, page 9 of 14
                                          HKM EMPLOYMENT A TTORNEYS LLP
                                               1607 NE 41ST AVENUE
                                               PORTLAND, OR 97232
                                                  503-400-7423
               Case 3:18-cv-01940-MO         Document 1-1        Filed 11/07/18       Page 34 of 38




 1                                                      57.

 2             Defendants willfully failed to pay Ms. Imani-Nelson all wages due and owing within

 3   twelve (12) days of the written notice.

 4                                                      58.

 5             On November 26, 2017, before filing this action, Ms. Imani-Nelson’s attorney gave

 6   Defendants reasonable written notice of her wage claim.

 7                                                      59.

 8             Ms. Imani-Nelson is entitled to recover her costs and attorney fees.

 9                                    SEVENTH CLAIM FOR RELIEF

10                             (29 U.S.C. §216 - FLSA - Failure to Pay Wages)

11                                   (On behalf of Plaintiff Jason Nelson)

12                                         (Against All Defendants)

13                                                      60.

14             Mr. Nelson realleges and incorporates paragraphs 1 through 59 as though fully set forth

15   herein.

16                                                      61.

17             Defendants terminated Mr. Nelson on August 28, 2017.

18                                                      62.

19             Defendant ECI is an Oregon residential care facility and is therefore covered under the

20   FLSA.

21                                                      63.

22             Defendant Braxton supervised Mr. Nelson’s work, and was an “employer” within the

23   meaning of FLSA §3(d), 29 U.S.C. §203(d), in that he was a person acting directly or indirectly

24   in the interest of Defendant ECI in relation to its employees, and he was in charge of directing

25   Defendant ECI’s employment practices, hiring and firing employees, requiring employees to

26   attend meetings, determining independent contractor and intern status, and setting wages.


     Page 10 – FIRST AMENDED COMPLAINT                                            Exhibit G, page 10 of 14
                                           HKM EMPLOYMENT A TTORNEYS LLP
                                                1607 NE 41ST AVENUE
                                                PORTLAND, OR 97232
                                                   503-400-7423
             Case 3:18-cv-01940-MO         Document 1-1        Filed 11/07/18   Page 35 of 38




 1                                                    64.

 2           Defendants’ actions were willful and/or showed a reckless disregard for the provisions of

 3   the FLSA. Defendants failed to compensate Mr. Nelson at both his overtime and regular rates

 4   for the time he spent counseling and mentoring, despite the fact that Defendants knew, or should

 5   have known, that compensation was due to Mr. Nelson.

 6                                                    65.

 7           Due to Defendants’ unlawful conduct, Mr. Nelson has lost wages and is owed in an

 8   amount to be determined by a jury at trial.

 9                                                    66.

10           Due to the willful and unlawful acts of Defendants, Mr. Nelson is also entitled to unpaid

11   wages and liquidated damages in an amount equal to the award of wages.

12                                                    67.

13           Mr. Nelson is entitled to recover his costs and attorney fees pursuant to 29 U.S.C.

14   §216(b).

15                                  EIGHTH CLAIM FOR RELIEF

16                          (29 U.S.C. §216 - FLSA - Failure to Pay Wages)

17                           (On behalf of Plaintiff Jamaica Imani-Nelson)

18                                       (Against All Defendants)

19                                                    68.

20           Ms. Imani-Nelson realleges and incorporates paragraphs 1 through 67 as though fully set

21   forth herein.

22                                                    69.

23           Defendants terminated Ms. Imani-Nelson on September 28, 2017.

24                                                    70.

25           Defendant ECI is an Oregon residential care facility and is therefore covered under the

26   FLSA.


     Page 11 – FIRST AMENDED COMPLAINT                                          Exhibit G, page 11 of 14
                                         HKM EMPLOYMENT A TTORNEYS LLP
                                              1607 NE 41ST AVENUE
                                              PORTLAND, OR 97232
                                                 503-400-7423
            Case 3:18-cv-01940-MO          Document 1-1        Filed 11/07/18   Page 36 of 38




 1                                                    71.

 2          Defendants’ actions were willful and/or showed a reckless disregard for the provisions of

 3   the FLSA. Defendants failed to compensate Ms. Imani-Nelson at both her overtime and regular

 4   rates for the time she spent counseling and mentoring, despite the fact that Defendants knew, or

 5   should have known, that compensation was due to Ms. Imani-Nelson.

 6                                                    72.

 7          Due to Defendants’ unlawful conduct, Ms. Imani-Nelson has lost wages and is owed in

 8   an amount to be determined by a jury at trial.

 9                                                    73.

10          Due to the willful and unlawful acts of Defendants, Ms. Imani-Nelson is also entitled to

11   unpaid wages and liquidated damages in an amount equal to the award of wages.

12                                                    74.

13          Ms. Imani-Nelson is entitled to recover her costs and attorney fees pursuant to 29 U.S.C.

14   §216(b).

15                                       PRAYER FOR RELIEF

16   WHEREFORE, Plaintiffs request the court to:

17      1. Assume jurisdiction over each of the causes set forth herein.

18      2. Issue a declaration that Defendants have violated Plaintiffs’ legally protected rights and

19          an order requiring Defendants to correct this deficiency.

20      3. Grant a permanent injunction enjoining Defendants, their owners, officers, management

21          personnel, employees, agents, successors, and assigns, and all persons in active concert or

22          participation with Defendants, from engaging in any employment practice which

23          retaliates against employees who request were exercised or legally protected rights.

24      4. Order Defendants to create, implement and carry out policies, practices and programs

25          providing for equal employment opportunities which affirmatively eradicate the effects of

26          past and present unlawful employment practices, on such terms as the court may direct.


     Page 12 – FIRST AMENDED COMPLAINT                                          Exhibit G, page 12 of 14
                                         HKM EMPLOYMENT A TTORNEYS LLP
                                              1607 NE 41ST AVENUE
                                              PORTLAND, OR 97232
                                                 503-400-7423
          Case 3:18-cv-01940-MO          Document 1-1        Filed 11/07/18   Page 37 of 38




 1     5. For Mr. Nelson’s Claims for Relief, order Defendants to make him whole by

 2        compensating him $23,800 for unpaid wages, $38,760 for unpaid overtime, $62,560 for

 3        liquidated damages, and $4,080 for late payment penalties and other relief as provided by

 4        law.

 5     6. For Ms. Imani-Nelson’s Claims for Relief, order Defendants to make her whole by

 6        compensating her $97,125 for unpaid overtime, $97,125 for liquidated damages, and

 7        $4,400 for late payment penalties, and other relief as provided by law.

 8     7. Award Plaintiffs their costs of suit and reasonable attorney fees, costs and expert witness

 9        fees.

10     8. Order Defendants to pay prejudgment and post judgment interest, as appropriate, on all

11        amounts due to Plaintiffs as a result of this action.

12

13        DATED: October 9, 2018.

14                                               HKM EMPLOYMENT ATTORNEYS LLP
15
                                                 By: s/ Shemia Fagan
16                                                   Shemia Fagan, OSB No. 093476
                                                     Email: sfagan@hkm.com
17                                                   Tel: 503-400-7423; Fax: 503-345-0806
                                                     Attorneys for Plaintiffs Jamaica Imani-Nelson
18                                                   and Jason Nelson
19

20

21

22

23

24

25

26


     Page 13 – FIRST AMENDED COMPLAINT                                        Exhibit G, page 13 of 14
                                       HKM EMPLOYMENT A TTORNEYS LLP
                                            1607 NE 41ST AVENUE
                                            PORTLAND, OR 97232
                                               503-400-7423
            Case 3:18-cv-01940-MO             Document 1-1     Filed 11/07/18   Page 38 of 38




 1                                    CERTIFICATE OF SERVICE

 2
            I hereby certify that on October 9, 2018 the foregoing was filed with the Clerk of the
 3
     Court via the Odyssey File & Serve system which will send notification of such filing to the
 4
     following:
 5
                            Micah D. Fargey
 6                          micah@fargeylaw.com
                            Fargey Law PC
 7                          7307 SW Beveland Street, Suite 200
                            Portland, OR 97223
 8                          Telephone: 503-946-9426
                            Facsimile: 503-342-8332
 9
                                       Attorneys for Defendants
10
     and by þ mailing; þe-mailing; o hand delivery; o facsimile a true and correct copy thereof to
11
     said parties on the date stated below.
12
            DATED: October 9, 2018.
13

14
                                                   s/ Margurite Teresa Weeks
15                                                 Margurite Teresa Weeks, Legal Assistant
                                                   HKM Employment Attorneys LLP
16

17

18

19

20

21

22

23

24

25

26


     Page 14 – FIRST AMENDED COMPLAINT                                          Exhibit G, page 14 of 14
                                         HKM EMPLOYMENT A TTORNEYS LLP
                                              1607 NE 41ST AVENUE
                                              PORTLAND, OR 97232
                                                 503-400-7423
